944 So. 2d 553 (2007)
AUTONATION, INC., Appellant,
v.
Vincent S. ARMIJO, Appellee.
No. 4D06-3361.
District Court of Appeal of Florida, Fourth District.
January 3, 2007.
Jon K. Stage, Paul R. Regensdorf and Eric K. Gabrielle of Stearns, Weaver, Miller, Weissler, Alhadeff & Sitterson, P.A., Fort Lauderdale, for appellant.
Scott M. Behren of Scott M. Behren, P.A., Weston, for appellee.
PER CURIAM.
Vincent S. Armijo filed a confession of error with this Court. In the confession of error, Armijo stipulates that the trial court applied an incorrect legal standard concerning the construction of covenants not to compete in entering the order which Autonation, Inc. appeals in this case. As such, Armijo agrees with Autonation that this case on appeal should be reversed and remanded for further proceedings consistent with this opinion. We accept this proper confession of error and reverse.
Reversed and Remanded.
GUNTHER, STONE and TAYLOR, JJ., concur.